Citation Nr: 9923320	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  94-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.  

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983, and from December 1990 to December 1991.  Records 
associated with her claims folder also show that she had 
numerous periods of reserve training from June 1978 to June 
1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the veteran's 
claims identified on the first page of the decision were 
denied.  This matter was then the subject of a remand 
decision, dated November 1996.  The RO, after performing 
extensive development action, returned the case for our 
review.   

The Board notes that the previous remand concerning the 
veteran's claim requested that extensive development be 
performed.  Although the RO aptly performed the requested 
actions, our review of the claims folder does not show that 
the veteran responded to the request by the RO, pursuant to 
38 C.F.R. § 19.26, that she specify which issues from the 
July 1993 rating decision she was appealing.  Thus, the only 
issues perfected for our review are service connection for 
carpal tunnel syndrome and a sinusitis disorder.  


FINDINGS OF FACT

1.  Carpal tunnel syndrome is not shown; a disability of the 
veteran's wrists, if extant, is not shown to be related to 
her active service.  

2.  Sinusitis is not shown.




CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for carpal 
tunnel syndrome is not well grounded. 38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1999).

2.  A claim for entitlement to service connection for 
sinusitis is not well grounded. 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran claims, in essence, that she has a carpal tunnel 
disorder that was aggravated by her second period of service, 
and that she has a sinusitis disability that is due to her 
service.  We find that the evidence does not show that she 
currently manifests these disorders, thus, her claims must be 
denied, as they are not well grounded.  

The veteran's SMRs from her first period of service are 
devoid of any treatment for, or reference to, a carpal tunnel 
or sinusitis disorder.  However, on her discharge examination 
in March 1983, she reported a history of sinusitis.  The 
examination revealed swelling and erythema of the nose with a 
slight deviation of the septum to the left.  The diagnoses 
included sinusitis.

Records dated January 1991 and March 1991 note that the 
veteran had a carpal tunnel disorder that was treated 
surgically during her second period of active service.  

Records subsequent to her service show that she had a 
"history of carpal tunnel syndrome bilaterally, surgical 
correction", diagnosed in the report of a medical 
examination dated February 1993.  A December 1997 record also 
shows that she was given postoperative diagnoses of right 
little finger tenosynovitis, and right posterior interosseous 
nerve syndrome.  

The current evidence shows that the veteran was afforded two 
VA compensation and pension examinations in 1997.  

The results of the neurology consult by a specialist are 
reported in a letter dated November 1997.   The neurological 
examination revealed that the veteran had full strength in 
the upper extremities.  Sensation was normal and reflexes 
were 2+ and symmetric throughout.  The specialist noted that 
she complained of numbness in both hands with Phalen's sign 
bilaterally, but that Tinel's sign was negative.  The nerve 
conduction studies of both upper extremities were within 
normal limits.  The impression was that her "right wrist 
pain most likely is arthritic in nature[,] and although she 
complains of numbness in her upper extremities, her nerve 
conduction studies were normal with no electrical evidence of 
carpal tunnel syndrome... ."

The results of her VA sinus examination, dated December 1997, 
show that the examiner found, in pertinent part, "mild 
allergic rhinitis.  There is a remote history of acute 
sinusitis; however, this was successfully treated five years 
ago and there are no symptoms today to suggest recurrence." 

The current medical evidence shows only a history of carpal 
tunnel syndrome and sinusitis, it does not show that the 
veteran currently manifests these disorders.  We note that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C. §§ 1110, 
1131 (West 1991 & Supp. 1999); see Degmetich v. Brown, 104 
F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet.App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet.App. 141, 143 (1992).  

Thus, the veteran has not met the first element required for 
her claims to be well grounded as she has presented no 
competent medical evidence of current carpal tunnel or 
sinusitis disorders.  See Caluza, 7 Vet.App. 498.  

In addition, although she as diagnosed with arthritis in her 
right wrist, there is no evidence to show that she manifests 
an additional disorder that is in any way related to her 
active service.  The veteran is certainly competent to state 
what her symptoms are.  However, it has not been indicated 
that she possesses the requisite medical knowledge to be 
competent to address a matter involving medical principles or 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992) (layperson is generally not competent to 
render an opinion on a matter requiring medical knowledge, 
such as diagnosis or causation).  

The Board notes that the veteran was, at one time, employed 
in the medical field as a technician.  However, she has 
provided no evidence verifying her credentials.  Even for the 
sake of argument, if the Board were to accept that she was 
medically trained, there is no evidence in the record that 
she has special knowledge regarding the diseases of the nose 
and throat, or of the peripheral nervous system.  Thus, the 
Board finds that the assertions of the veteran regarding the 
etiology of her disability are not probative medical 
evidence.  See Black v. Brown, 10 Vet. App. 279 (1997).  
Because there is no medical evidence of any disability that 
is due to, or aggravated by service, the claims must be 
denied as not well grounded.  Accordingly, her claims for 
service connection for carpal tunnel syndrome and sinusitis 
must be denied, as they are not well grounded.

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), VA has a duty under 38 U.S.C. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the Board finds that this duty 
is not triggered.  In particular, the Board notes that the RO 
requested additional information from the veteran on numerous 
occasions, however, our review of the record shows that she 
apparently failed to respond.  In addition, in this case, the 
supplemental statement of the case advised the veteran of the 
requirements of a well-grounded claim.


ORDER

Entitlement to service connection for carpal tunnel syndrome 
is denied.  

Entitlement to service connection for sinusitis is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 
  The Board notes that the previous remand requested that a special medical examination, specifically, an 
orthopedic examination, be conducted so that a specialist opinion could be rendered as to the etiology of any 
present carpal tunnel syndrome, and that the veteran was afforded instead a neurological examination.  
However, we agree with the veteran's representative and find that the RO's scheduling of the appropriate 
medical specialist does not mandate that we remand for strict compliance of the remand orders as 
contemplated by Stegall v. West, 11 Vet.App 268 (1998).  That is, a remand is not required in those situations 
where doing so would result in the imposition of unnecessary burdens on the BVA without the possibility of 
any benefits flowing to the appellant. See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to the 
requirement that the BVA articulate its reasons and bases does not "dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the [same unfavorable] result"). 

